Frazer, J.
We think that any one interested may appeal from the decision of the board of commissioners appointing persons, under the act of March 11th, 1867, to> assess benefits to land, expected to result from the construction of a gravel road. The case of Jones v. Theiss, 30 Ind. 311, seems to us to cover the question, and the principle declared in Hanna v. Commissioners, &c., 29 Ind. 170, is applicable; and, it may be added, it is of the highest importance to-the rights of those interested and very essential; to the protection of their interests, that an, appeal! should; in. such eases be allowed.
C. C. Nave, for appellants.
L. M. Campbell, for appellees.
But the gravel road company is the only party to the proceedings before the commissioners. The law gives no right of remonstrance there, and hence there can be no adverse party in that tribunal. It follows that there must be an affidavit of interest in the matter on the part of the appellant filed with .the auditor before such appeal can be .taken. 1 G. & H. 258, sec. 81. As that was not done in this ■case, the court below was correct in dismissing the appeál. ■Jones v. Theiss, supva.
Affirmed, with costs.